Citation Nr: 1451468	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  13-21 886A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disability. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability. 

4.  Entitlement to an initial compensable rating for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Los Angeles, California, regional office (RO) of the Department of Veterans Affairs (VA).  This decision granted service connection for bilateral hearing loss and assigned a zero percent evaluation.  It also denied entitlement to service connection for a right hip disability and found that new and material evidence had not been submitted to reopen previously denied claims for service connection for a left hip disability and a low back disability.  The Veteran submitted a notice of disagreement with the initial zero percent evaluation for his hearing loss, as well as the other decisions, and the current claim ensued. 


FINDING OF FACT

On October 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


